DETAILED ACTION
This Office Action is in response to the application 16/729,633 filed on December 30th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/30/2019, 05/11/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-6, 8-9, 12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (Guo), U.S. Pub. Number 2021/0036995.
Regarding claim 1; Guo discloses a method for identifying that an item of information potentially includes an item of sensitive information, the method comprising: 
receiving, by a processor, the item of information in a response to a query of an end-user database (pars. 0119, 0183, 0235-0236 & 0266);
determining, by the processor, an existence of a characteristic associated with the item of information by at least one of: comparing a format of the item of information, received in the response to the query, with a format known to be used for an item of information that includes the item of sensitive information (pars. 0119, 0183, 0235-0236 & 0266), determining that the item of information, received in the response to the query, matches an item of information, received from a second database, known to include the item of sensitive information, or analyzing a source, in the end-user database, of the item of information with respect to an organization of items of information in the end-user database (pars. 0119, 0183, 0235-0236 & 0266), the characteristic being: indicative that the item of information potentially includes the item of sensitive information (), and different from being that the source, in the end-user database, of the item of information has been designated, via an information management system, as unsearchable (pars. 0119, 0183, 0235-0236 & 0266); and
causing, by the processor, an action in response to a determination of the existence of the characteristic (pars. 0119, 0183, 0235-0236 & 0266)
Regarding claims 2-6, 8-9 & 12; Claims 2-6, 8-9 & 12 depend from claim 1. Therefore, they remain un-patentable for the same reasons.
Regarding claim 15; Claim 15 is directed to a non-transitory computer-readable medium which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
Regarding claims 16-20; Claims 15-20 are directed to system which has similar scope as claims 1-6, 8-9 & 12. Therefore, claims 16-20 remain un-patentable for the same reasons.

Allowable Subject Matter
Claims 7, 10-41 or 13-14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436